Exhibit AMERICAN WATER WORKS COMPANY, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS 12 Months ended December 31, Nine Months Ended September 30, 2004 2005 2006 2007 2008 2009 Income (loss) from continuing operations before income taxes $ 125,428 $ (224,151 ) $ (108,938 ) $ (255,519 ) $ (450,594 ) $ (174,581 ) Fixed Charges: Interest, dividends on mandatory redeemable preferred shares and amortization of debt discount and expenses and premium on all indebtedness 319,731 349,851 371,247 288,257 291,275 225,118 Interest factor in rentals 10,526 11,554 12,045 11,637 12,054 8,986 Interest costs from discontinued operations 67 21 (322 ) (56 ) — — Total fixed charges 330,324 361,426 382,970 299,838 303,329 234,104 Income from continuing operations plus fixed charges 455,752 137,275 274,032 44,319 (147,265 ) 59,523 Preferred dividend requirements 225 225 225 225 225 169 Ratio of pre-tax income (loss) to net income (loss) 2.12 0.81 0.70 0.75 0.80 0.65 Preferred dividend factor (1) 478 183 157 168 180 109 Total fixed charges 330,324 361,426 382,970 299,838 303,329 234,104 Total fixed charges and preferred dividends 330,801 361,609 383,128 300,006 303,509 234,213 Ratio of earnings to combined fixed charges and preferred dividends (2) 1.38 — For purposes of calculating the ratio of earnings to combined fixed charges and preferred dividends, earnings consists of income (loss) from continuing operations before income taxes including the effect of allowance for funds used during construction, referred to as AFUDC, plus fixed charges. Fixed charges consist of interest expense, amortization of debt issuance costs, dividends on mandatory redeemable preferred sharesand a portion of rent expense that management believes is representative of the interest component of rental expense. Fixed charges have not been reduced for the effect of AFUDC. In addition, we had no preferred stock outstanding for any period presented, and accordingly, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges. (1) Represents the amount of pre-tax earnings required to cover the dividends associated with preferred stock without mandatory redemption requirements. (2) For the years ended December 31, 2005, 2006, 2007, 2008 and the nine months ended September 30, 2009 earnings were insufficient to cover fixed charges and there was a deficiency of $224.3 million, $109.1 million, $255.7 million, $450.8 million and $174.7 million, respectively. AMERICAN WATER CAPITAL CORP. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS 12 Months ended December 31, Nine Months Ended September 30, 2004 2005 2006 2007 2008 2009 Income (loss) from continuing operations before income taxes $ — $ — $ — $ — $ — $ — Fixed Charges: Interest, dividends on mandatory redeemable preferred shares and amortization of debt discount and expenses and premium on all indebtedness 66,093 103,733 134,390 148 128 192,697 147,877 Total fixed charges 66,093 103,733 134,390 148,128 192,697 147,877 Income from continuing operations plus fixed charges 66,093 103,733 134,390 148,128 192,697 147,877 Total fixed charges 66,093 103,733 134,390 148,128 192,697 147,877 Total fixed charges and preferred dividends 66,093 103,733 134,390 148,128 192,697 147,877 Ratio of earnings to combined fixed charges and preferred dividends 1.00 1.00 1.00 1.00 1.00 1.00 For purposes of calculating the ratio of earnings to fixed charges, earnings consists of income (loss) from continuing operations before income taxes including the effect of allowance for funds used during construction, plus fixed charges. Fixed charges consist of interest expense, amortization of debt issuance costs, dividends on mandatory redeemable preferred sharesand a portion of rent expense that management believes is representative of the interest component of rental expense. Fixed charges have not been reduced for the effect of AFUDC. In addition, we had no preferred stock outstanding for any period presented, and accordingly, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
